             Case 1:20-cv-10434 Document 1-13 Filed 12/10/20 Page 1 of 4




                               EXHIBIT M




49024567;5
FILED: NEW YORK COUNTY CLERK 11/20/2020 03:01 PM                                       INDEX NO. 656014/2020
NYSCEF DOC. NO. 44 Case 1:20-cv-10434 Document 1-13 Filed 12/10/20 Page 2 of 4 NYSCEF: 11/20/2020
                                                                     RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

          ARGONAUT INSURANCE COMPANY,
                                                           Index No. 656014/2020
                                              Plaintiff,

                               -v-

          DRIVETRAIN, LLC, ABC CORPORATIONS
          1-10, and JOHN DOES 1-10,                          NOTICE OF ENTRY OF ORDER TO
                                                            SHOW CAUSE DATED NOVEMBER 18,
                                            Defendants.                  2020


                PLEASE TAKE NOTICE that the attached hereto is a true and correct copy of the

         Order to Show Cause that was entered by Hon. Louis L. Nock in the above-captioned action on

         November 18, 2020.



         Dated: November 20, 2020

                                                           RIKER DANZIG SCHERER
                                                           HYLAND & PERRETTI LLP



                                                           ____________________________
                                                           Tod S. Chasin, Esq.
                                                           Curtis M. Plaza, Esq.
                                                           Tod S. Chasin, Esq.
                                                           Agostino A. Zammiello, Esq.
                                                           500 Fifth Avenue, 49th Floor
                                                           New York, New York 10110
                                                           (212) 302-6574
                                                           Attorneys for Argonaut Insurance Company

         To:

         Drivetrain, LLC
         Attn: Marc Rosenberg
         410 Park Ave., Suite 900
         New York, NY 10022




                                                   1 of 3
FILED: NEW YORK COUNTY CLERK 11/20/2020
                             11/18/2020 03:01
                                        04:44 PM                          INDEX NO. 656014/2020
                43Case 1:20-cv-10434 Document 1-13 Filed 12/10/20 Page
NYSCEF DOC. NO. 44                                                     3 of 4NYSCEF: 11/20/2020
                                                                   RECEIVED          11/18/2020




                                            1 of 3
                                            2    2
FILED: NEW YORK COUNTY CLERK 11/20/2020
                             11/18/2020 03:01
                                        04:44 PM                          INDEX NO. 656014/2020
                43Case 1:20-cv-10434 Document 1-13 Filed 12/10/20 Page
NYSCEF DOC. NO. 44                                                     4 of 4NYSCEF: 11/20/2020
                                                                   RECEIVED          11/18/2020




                                            2 of 3
                                            3    2
